Citation Nr: 1447579	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  08-31 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen the claim for a skin disability of the back.  

2.  Entitlement to service connection for a skin disability of the back, secondary to herbicide exposure.  

3.  Entitlement to service connection for hypertension, to include secondary to diabetes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

These claims were remanded by the Board in August 2012.  In January 2013, VA granted entitlement to service connection for bilateral lower extremity peripheral neuropathy and hemorrhoids.  These are considered full grants of the benefits sought on appeal.  As the Veteran has not appealed the rating or effective date assigned, these issues are not before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The requirements of the remand for the issues of entitlement to service connection for  hypertension, and the claim to reopen the issue of entitlement to service connection for a skin disability were fulfilled and the case was properly returned to the Board.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's September 2014 Appellant Brief and VA outpatient treatment records are located in Virtual VA.  


FINDINGS OF FACT

1.  A claim to reopen the issue of entitlement to service connection for a skin disability of the back was denied in a December 1995 rating decision.  The Veteran was provided with notice of that decision and apprised of his appellate rights but did not perfect a timely appeal.  

2.  The evidence added to the record since the December 1995 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection.  

3.  The preponderance of the evidence shows the Veteran's skin disability of the back is not related to service.  

4.  The preponderance of the evidence shows the Veteran's hypertension manifested many years after service, but before the manifestation of his diabetes, and it is not related to service.  


CONCLUSIONS OF LAW

1.  The December 1995 rating decision is final.  New and material evidence has been received to reopen the claim of service connection for a skin disability of the back.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2014).  

2.  The Veteran's skin disability of the back was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  

3.  Hypertension was not incurred in or aggravated by service, nor may it be presumed to have been incurred therein, nor is it proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist for New and Material Evidence

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159 (2014).  

Specific to a request to reopen, the VCAA provides that a claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The notice letter provided to the Veteran in June 2006 did not address all notice elements required by Kent.  Rather, in June 2006 VA treated the skin disability claim as a new claim, despite VA having denied the claim in December 1995.  In light of the decision to reopen the claim, however, VA's failure to comply with Kent is harmless.  

With respect to VA's compliance with the notice requirements under the Veterans Claims Assistance Act of 2000 for all merits based adjudications the June 2006 notice notified the appellant of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain.  The Veteran was further advised how VA assigns ratings and effective dates in the event service connection is granted. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in August 2006 and August 2012.  There is no additional evidence that need be obtained.  

Service connection and new and material evidence

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.   Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As the Veteran's claim for service connection includes hypertension, a chronic disease, the Board will consider whether 38 C.F.R. § 3.303(b) is for application. 

For veterans with 90 days or more of active service during a war period or after December 31, 1946, chronic diseases such as hypertension are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

A veteran who served on the land mass of the Republic of Vietnam during the Vietnam war is presumed to have been exposed to Agent Orange and other herbicides.  Given that the appellant served in combat in the Republic of Vietnam he is presumed to have been so exposed.  38 C.F.R. § 3.307.  

Certain diseases are presumed to be due to Agent Orange and herbicide exposure.  The list of the diseases which may be presumed to be due to Agent Orange exposure, however, includes only one skin disorder, i.e., chloracne.  38 C.F.R. § 3.309.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection can also be established where a disability is aggravated (permanently made worse) by a service connected disorder.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran seeks to reopen his claim of service connection for a skin disability of the back.  VA declined to reopen this claim in a December 1995 rating decision.  This decision went unappealed and is now final.  38 U.S.C.A. § 7105.  

The Veteran again claimed entitlement to service connection for a skin disability of the back in a May 2006 filing.  The Board notes that the Veteran is service-connected for a skin disability of the ankles and feet, but the rating assigned that disorder is not before the Board and the Veteran has not claimed that the skin disorder affecting the back is related to the disorder affecting the ankles and feet.  

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim, were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.  

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the December 1995 rating decision, the evidence consisted of service treatment records and VA examinations.  Subsequent to the December 1995 rating decision, the VA outpatient treatment records and more VA examinations have been added to the record.  Furthermore, the Veteran has proposed a new theory of entitlement, namely that his skin disability is secondary to herbicide exposure while in service.  

The evidence is new and material in that it was not previously associated with the claims file and relates to a previously unestablished fact, namely a possible nexus between the Veteran's herbicide exposure in the Republic of Vietnam and his skin disability, necessary to substantiate the claim.  Hence, the claim of entitlement to service connection for skin disorder affecting the back is reopened.  


Merits based review of the back skin disability claim

The Veteran is claiming service connection for a skin disability of the back, to include secondary to herbicide exposure.  

The Veteran's herbicide exposure is conceded because of his service in Vietnam.  Presumptive service connection due to herbicide exposure can be awarded for certain disease listed in 38 C.F.R. § 3.309(e).  The skin disorder affecting the appellant's back has been variously diagnosed, but it has never been diagnosed as chloracne.  Therefore, presumptive service connection based on inservice Agent Orange exposure cannot be awarded.  

The Board must also consider entitlement to direct service connection.  The Veteran was noted to have a pilonidal cyst on his entry examination.  He was treated for poison oak in July 1966, but there are no other service notes of a skin disability of the back.  His November 1967 separation examination did not contain any notes of a skin disability of the back.  

The Veteran was afforded a skin examination of the back in October 1982 and was diagnosed with folliculitis.  The Veteran gave a history of skin eruption on his upper back since his service in Vietnam.  He also noted a ring worm infection in his arms, chest, and feet, but that it was treated and cleared completely without recurrence when he returned from service.  

At a September 1995 examination for ringworm the Veteran was noted to have multiple small, inflamed-appearing occluded follicles on the upper back.  No deep cysts were noted.  

In March 2001, the Veteran was treated for a ruptured epidermal cyst on his right upper back.  In April 2001, a mid back area neurofibroma was excised.  

A December 2008 VA outpatient treatment record shows the Veteran was noted to have a history of a non-cancerous lesion on his upper back.  It was biopsied and found to be a neuroma.  The examiner found that the lesion was no longer painful and had disappeared.  

The Veteran was seen at the VA outpatient treatment center in Atlanta in September 2010 for a left lower back erythamatous firm nodule removal.  

The Veteran was afforded a VA examination in August 2012.  There, he was noted to have been diagnosed with seborrheic keratosis and a palisaded encapsulated neuroma lesion in November 2008.  The Veteran reported a history of lesion removal from his forehead, behind the ear, and back.  He stated that he had "pimples" on his back that itched for about two years after service.  This disorder was treated successfully and had not returned in that form.  On physical examination the examiner found that the Veteran did not have any visible skin condition except a very slight superficial linear scar on the right upper back.  The Veteran stated this was from the biopsy.  The examiner did not diagnose a current skin disability.  

In light of the Board's August 2012 remand, the examiner noted that since May 2006, the Veteran had a skin lesion in September 2010.  The examiner opined this lesion was less likely than not incurred in service or related to Agent Orange because there was no note of the lesion in service and because the lesion was classified as nonspecific, with no pathology of recurrence of malignancy.  The examiner explained that there is no relationship between Agent Orange and this type of skin disability.  

While the Veteran is competent to note his symptoms of his skin disabilities, he does not have the education or training to offer a medical opinion diagnosing a skin disorder, and then attempting to link that diagnosis to service to include due to his in-service exposure to herbicides.  Layno; Jandreau.  

In this case, the appellant's inservice skin problems involving the back are shown to have been acute and transitory.  There is no competent evidence of any skin disability of the back in service and persisting until the Veteran's claim was presented to VA.  There is no evidence relating his herbicide exposure to any current skin disability of the back.  Therefore, the evidence of record preponderates against the claim of service connection for a skin disability of the back.  

Hypertension

The Veteran is claiming entitlement to service connection for hypertension secondary to his service-connected diabetes and posttraumatic stress disorder (PTSD).  

There is no record of hypertension in service or within one year of discharge from active duty.  The first note of hypertension is a 2004 diagnosis, i.e., decades after the appellant separated from service.  As discussed in the August 2012 examination, the previous notation of a 1994 onset of hypertension appears to be an error and is not demonstrated by the record.  There are no records related to hypertension prior to 2004.  At his November 1967 separation examination, the Veteran's blood pressure was within normal limits.  

The Veteran's hypertension was not demonstrated in service.  As the first indication of hypertension was clinically presented decades after service the disability does not meet the presumptions or continuity of symptomology standards set out under 38 C.F.R. § 3.309.  That is, hypertension was not compensably disabling within a year of separation from active duty, and hypertension is not a disorder that is presumptively associated with Agent Orange.  Therefore, the Board cannot award direct or presumptive service connection.  

The Board turns to the question of entitlement to secondary service connection and notes that the Veteran was afforded a VA examination in August 2012.  There, the examiner clarified that although the August 2006 examination referenced a 1994 onset date, there is no evidence in the record to substantiate this.  In fact, the 2012 examiner goes on to note that within the 2006 examination, there is only evidence that the Veteran started medication for his hypertension in 2004.  In the 2012 examination, the Veteran also stated that he was first diagnosed and placed on medication in 2004.  

Following the August 2012 examination the examiner diagnosed essential hypertension.  The examiner then opined that it was less likely than not caused by or incurred by active service and that it was less likely than not caused by or aggravated by the Veteran's diabetes, PTSD, or a combination of the two.  His rationale for direct service connection was the same as that stated by the Board above.  The examiner's rationale for finding no evidence of secondary service connection was that essential hypertension affects over 90 percent of those with hypertension, and that the exact cause is unknown and multifactorial.  The examiner noted the Veteran was positive for risk factors of age, obesity, and family history at the time of his diagnosis.  The examiner consulted with a mental health specialist Dr. S.S., and they agreed that while PTSD and other anxiety-producing situations can stimulate temporary spikes in blood pressure, such anxiety does not cause long term pressure elevation or hypertension.  The examiner also stated that the Veteran's hypertension preceded his diabetes diagnosis by one to two years.  Finally, the examiner noted that there is no clinical data to support an aggravation over the past eight years due to PTSD or diabetes.  She explained that this was due to his normal blood pressure readings on most clinical visits.  

While the Veteran is competent to note his symptoms and report blood pressure readings, he does not have the education or training to offer a medical opinion addressing the etiological relationship, if any, between hypertension and diabetes mellitus and/or PTSD.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

As the Veteran's hypertension was not shown in service, as hypertension was not compensably disabling within a year of his discharge from active duty, as hypertension is not presumptively due to inservice Agent Orange exposure, and as hypertension is not caused or permanently aggravated by diabetes and/or PTSD, the evidence of record preponderates against entitlement to service connection for hypertension.  

The claims are denied.

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a skin disability of the back.  

Entitlement to service connection for a skin disability of the back is denied.  

Entitlement to service connection for hypertension is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


